UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
SIDNEY ABRAMS,
Petitioner,

v. Case No: 6:17-cv-688-Or1-28G]I<
SECRETARY, DEPARTMENT OF

CORRECTIONS, and A'ITORNEY

GENERAL, STATE OF FLORIDA,

Respondents.

/
ORDER

This case is before the Court on Petitioner Sidney Abrarns' Petition for Writ of
Habeas Corpus (”Petition,” Doc. 1) filed pursuant to 28 U.S.C. § 2254. Respondents filed
a Response to Petition (”Response,” Doc. 13) in compliance with this Court’s instructions
Petitioner filed an Amended Reply to the Response (Doc. 17).

Petitioner asserts six grounds for relief. For the following reasons, the Petition is
denied.

I. PROCEDURAL HISTORY

The State of Florida charged Petitioner with robbery with a firearm (Count One),
fleeing or attempting to elude a law enforcement officer at a high speed or with wanton
disregard (Count Two), and second-degree felony murder (Count Three). (Doc. 14-1 at
69-71.) A jury found Petitioner guilty as charged of Counts One and TWo and acquitted

him of Count Three. (Doc. 14-2 at 41-43.) The state court sentenced Petitioner to life in

prison for Count One and to a concurrent fifteen-year term of imprisonment for Count
Two. (Id. at 50-52.) Petitioner appealed, and the Fifth District Court of Appeal of Florida
(”Fifth DCA”) affirmed per curiam (Doc. 14-3 at 31.)

Petitioner filed a motion for post-conviction relief pursuant to Rule 3.850 of the
Florida Rules of Criminal Procedure, Which he amended. (Id. at 70-85.) The state court
denied the motion. (Id. at 87-95.) Petitioner appealed, and the Fifth DCA affirmed per
curiam (Id. at 159.)

II. LEGAL STANDARDS

A. Standard Of Review Under The Antiterrorism Effective Death Penalty
Act (”AEDPA”)

Pursuant to the AEDPA, federal habeas relief may not be granted With respect to
a claim adjudicated on the merits in state court unless the adjudication of the claim:

(1) resulted in a decision that Was contrary to, or involved an
unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States; or

(2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the
State court proceeding

28 U.S.C. § 2254(d). The phrase ”clearly established Federal law,” encompasses only the
holdings of the Supreme Court of the United States ”as of the time of the relevant state-
court decision." Williams v. Taylor, 529 U.S. 362, 412 (2000).

”[S]ection 2254(d)(1) provides two separate bases for reviewing state court

decisions; the ’contrary to’ and 'unreasonable application’ clauses articulate independent

considerations a federal court must consider." Maharaj v. Sec’y for Dep 't of Corr., 432 F.?>d

1292, 1308 (llth Cir. 2005). The meaning of the clauses Was discussed by the Eleventh
Circuit Court of Appeals in Parker U. Hcad, 244 F.Bd 831, 835 (llth Cir. 2001):

Under the ”contrary to” clause, a federal court may grant the writ if the

state court arrives at a conclusion opposite to that reached by [the United

States Suprerne Court] on a question of law or if the state court decides a

case differently than [the United States Suprerne Court] has on a set of

materially indistinguishable facts. Under the 'unreasonable application’

clause, a federal habeas court may grant the writ if the state court identifies

the correct governing legal principle from [the United States Supreme

Court's] decisions but unreasonably applies that principle to the facts of the

prisoner's case.
Even if the federal court concludes that the state court applied federal law incorrectly,
habeas relief is appropriate only if that application was ” objectively unreasonable." Id.

Finally, under § 2254(d)(2), a federal court may grant a Writ of habeas corpus if the
state court's decision ”Was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” A determination of a factual
issue made by a state court, however, shall be presumed correct, and the habeas petitioner
shall have the burden of rebutting the presumption of correctness by clear and convincing
evidence See Parker, 244 F.?)d at 835-36; 28 U.S.C. § 2254(e)(1).

B. Standard For Ineffective Assistance Of Counsel

The Supreme Court of the United States in Strickland t). Washington, 466 U/.S. 668
(`1984), established a two-part test for determining whether a convicted person is entitled

to relief on the ground that his counsel rendered ineffective assistance: (l) whether

counsel's performance was deficient and ”fell below an objective standard of

reasonableness"; and (2) whether the deficient performance prejudiced the defense1 Id.
at 687-88. A court must adhere to a strong presumption that counsel’s conduct falls within
the Wide range of reasonable professional assistance Id. at 689-90. ”Thus, a court
deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s
challenged conduct on the facts of the particular case, viewed as of the time of counsel’s
conduct.” Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

As observed by the Eleventh Circuit Court of Appeals, the test for ineffective
assistance of counsel:

has nothing to do with What the best lawyers would have done. Nor is the

test even what most good lawyers Would have done. We ask only whether

some reasonable lawyer at the trial could have acted, in the circumstances,

as defense counsel acted at trial. Courts also should at the start presume

effectiveness and should always avoid second guessing With the benefit of

hindsight Strickland encourages reviewing courts to allow lawyers broad

discretion to represent their clients by pursuing their own strategy. We are

not interested in grading lawyers’ performances,' we are interested in

whether the adversarial process at trial, in fact, Worked adequately.
V\/hite v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those
rules and presumptions, ”the cases in Which habeas petitioners can properly prevail on

the ground of ineffective assistance of counsel are few and far between." Rogers v. Zant,

13 F.sd 384, 386 (uth cir. 1994).

 

1In Lockhart 1). Fretwell, 506 U.S. 364, 372 (1993), the Supreme Court of the United
States clarified that the prejudice prong of the test does not focus solely on mere outcome
determination; rather, to establish prejudice, a criminal defendant must show that
counsel’s deficient representation rendered the result of the trial fundamentally unfair or
unreliable

III. ANALYsIs

A. Grounds One and Two

In ground one, Petitioner asserts counsel rendered ineffective assistance by failing
to investigate and call exculpatory witnesses2 (Doc. 1 at 4.) Similarly, in ground two,
Petitioner contends counsel was ineffective for failing to call Shirley Blanton, the mother
of the person who committed the offenses with Petitioner and who died during the
commission of the offenses, to testify. (Id. at 6.) According to Petitioner, Blanton would
have testified that Petitioner gave rides to people in the community and that her son Was
a gang member and violent. (Id.)

Petitioner raised these grounds in his Rule 3.850 motion. The state court denied
relief. (Doc. 14-3 at 90.) The state court reasoned that a reasonable probability did not
exist that the outcome of the trial would have been different had counsel called additional
witnesses (Icl.)

The state court's denial of these grounds is not contrary to, or an unreasonable
application of, Strickland.

[C]omplaints about uncalled Witnesses are not favored, because the

presentation of testimony involves trial strategy and ”allegations of what a

Witness Would have testified are largely speculative." Buckelew v. United

States, 575 F.2d 515, 521 (5th Cir. 1978). Deciding which witnesses to call ”is

the epitome of a strategic decision, and it is one that we will seldom, if ever,
second guess.” Rhode z). Hall, 582 F.?)d 1273, 1284 (11th Cir. 2009).

 

2 The Court assumes that these grounds are iterations of each other. To the extent
ground one asserts a claim of ineffective assistance of counsel premised on the failure to
investigate anything other than exculpatory witnesses, this ground is unexhausted and
procedurally barred.

Shaw r). United States, 729 F. App’x 757, 759 (11th Cir. 2018) (footnote omitted). Petitioner
has not offered any evidence demonstrating what testimony Blanton Would have
provided. ”[E]vidence about the testimony of a putative witness must generally be
presented in the form of actual testimony by the witness or on affidavit A defendant
cannot simply state that the testimony Would have been favorable; self-serving
speculation will not sustain an ineffective assistance claim.” United States z). Ashimi, 932
F.2d 643, 650 (7th Cir. 1991) (footnotes omitted)).

Furthermore, the jury heard that the decedent Was a convicted violent felon Who
was in a gang. (Doc. 14-2 at 183-85.) Petitioner also testified about the decedent's violent
behavior and that he (Petitioner) provided rides to people in the community. (Id. at 438-
42.) Petitioner, therefore, has not demonstrated that a reasonable probability exists that
the outcome of the trial would have been different had counsel called Blanton to testify.
Accordingly, grounds one and two are denied pursuant to § 2254(d).

B. Ground Three

Petitioner maintains counsel rendered ineffective assistance by failing to object to
him being shackled during trial. (Doc. 1 at 7-8.) According to Petitioner, the jury knew
that he Was shackled and therefore believed he was violent, resulting in his conviction.
(Id-)

Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.
(Doc. 14-3 at 92-93.) The state court reasoned that the trial court determined that the jury
could not see the shackles and prejudice did not result from counsel’s failure to object to

the shackles. (ld.)

The record reflects that at the beginning of trial, the trial court directed Petitioner
to remain seated so the jury Would only be able to see Petitioner’s upper body. (Doc. 14-
21 at 77.) There is no evidence that the jury observed Petitioner's shackles. Consequently,
a reasonable probability does not exist that the outcome of the trial would have been
different had counsel objected to the use of the shackles. Accordingly, ground three is
denied pursuant to § 2254(d).

C. Ground Four

Petitioner asserts counsel rendered ineffective assistance by failing to object to
statements made by the prosecutor during closing argument (Doc. 1 at 9-10.) Specifically,
Petitioner complains that the prosecutor said (1) death is a natural consequence of
robbery with a firearm, (2) ”you [are] only as good as the company you keep[,]” and (3)
nothing good happens after midnight (Id.) According to Petitioner, the prosecutor also
erroneously told the jury that Petitioner Was armed and was in a violent gang. (Id.)

Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief.
(Doc. 14-3 at 90-92.) The state court reasoned that the statements were not objectionable
(Id.)

”To Warrant reversal of a verdict[,] prosecutorial misconduct must be so
pronounced and persistent that it permeates the entire atmosphere of the trial.” United
States v. Thomas, 8 F.3d 1552, 1561 (11th Cir. 1993) (citing United States v. McLaz'n, 823 F.2d
1457, 1462 (11th Cir. 1987)). ”Specifically, a prosecutor's remark during closing argument
must be both improper and prejudicial to a substantial right of the defendant.” Id. (citing

United States z). Bascaro, 742 F.2d 1335, 1353 (11th Cir. 1984)). In determining whether the

prosecutor's remarks Warrant habeas relief, the proper inquiry is ”Whether the improper
remarks were of sufficient magnitude to undermine confidence in the jury’s decision. If
a reviewing court is confident that, absent the improper remarks, the jury’s decision
Would have been no different, the proceeding cannot be said to have been fundamentally
unfair." Tucker z). I<emp, 802 F.2d 1293, 1296 (11th Cir. 1986). "[A]n attorney is allowed to
argue reasonable inferences from the evidence and to argue credibility of witnesses or
any other relevant issue so long as the argument is based on the evidence.” Miller v. State,
926 So. 2d 1243, 1254-55 (Fla. 2006) (citing Craig z). State, 510 So. 2d 857, 865 (Fla. 1987)).

The state court's denial of this ground is not contrary to, or an unreasonable
application of, Strickland. The prosecutor did not say Petitioner was in a gang or armed.
Instead, the prosecutor argued reasonable inferences based on the evidence presented.
Petitioner has not established a reasonable probability exists that the outcome of the trial
would have been different had counsel objected to the prosecutor's statements
Accordingly, ground four is denied pursuant to § 2254(d).

D. Ground Five

Petitioner asserts counsel rendered ineffective assistance by failing to make an
adequate motion for judgment of acquittal. (Doc. 1 at 11.) In support of this ground,
Petitioner contends counsel should have argued that Petitioner was innocent because he
acted out of fear of the decedent. (Id.)

Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief,
(Doc. 14-3 at 88.) The state court determined that prejudice did not result from counsel’s

failure to make a more artful motion for judgment of acquittal. (Id.)

Petitioner has not demonstrated that the state court's denial of this ground is
contrary to, or an unreasonable application of, Strickland. Evidence Was presented that
Petitioner drove the decedent to the robbery, directed one of the victims to turn around
during the offense, directed the decedent to hurry, and fled the police in a high-speed
chase. Whether Petitioner did these actions out of fear of the decedent was a question of
fact for the jury. Consequently, a reasonable probability does not exist that the outcome
of the trial would have been different had counsel made a more thorough motion for
judgment of acquittal. Accordingly, ground five is denied pursuant to § 2254(d).

E. Ground Six

Petitioner maintains appellate counsel rendered ineffective assistance by failing to
argue that his conviction is illegal. (Doc. 1 at 13.) According to Petitioner, appellate
counsel should have argued that he did not possess a firearm as charged in the
information (Id.)

The AEDPA precludes federal courts, absent exceptional circumstances, from
granting habeas relief unless the petitioner has exhausted all means of available relief
under state law. 28 U.S.C. § 2254(b); OSullivan v. Boerckel, 526 U.S. 838, 842-43 (1999);
Picard v. Connor, 404 U.S. 270, 275 (1971). Thus, a federal court must dismiss those claims
or portions of claims that have been denied on adequate and independent procedural
grounds under state law. Coleman z). Thompson, 501 U.S. 722, 750 (1991), holding modified
by Mm'tinez z). Ryan, 566 U.S. 1 (2012). In addition, a federal habeas court is precluded
from considering claims that are not exhausted but Would clearly be barred if returned

to state court. Id. at 735 n.1 (stating that if the petitioner failed to exhaust state remedies

and the court to which the petitioner would be required to present his claims in order to
meet the exhaustion requirement would now find the claims procedurally barred, there
is a procedural default for federal habeas purposes regardless of the decision of the last
state court to which the petitioner actually presented his claims).

To satisfy the exhaustion requirement, a state petitioner must ”fairly presen[t]
federal claims to the state courts in order to give the State the opportunity to pass upon
and correct alleged violations of its prisoners’ federal rights." Duncan v. Henry, 513 U.S.
364, 365 (1995) (citing Picard, 404 U.S. at 275-76) (internal quotation marks omitted). The
petitioner must apprise the state court of the federal constitutional issue, not just the
underlying facts of the claim or a similar state law claim. Snowden v. Singletary, 135 F.3d
732 (11th Cir. 1998).

Procedural default will be excused in two narrow circumstances First, a petitioner
may obtain federal review of a procedurally defaulted claim if he can show both ”cause"
for the default and actual ”prejudice" resulting from the default. ”To establish ‘cause’ for
procedural default, a petitioner must demonstrate that some objective factor external to
the defense impeded the effort to raise the claim properly in the state court.” Wright z).
I-Iopper, 169 F.3d 695, 703 (11th Cir. 1999). To establish ”prejudice” to Warrant review of a
procedurally defaulted claim, a petitioner must show that there is at least a reasonable
probability that the result of the proceeding would have been different Henderson v.
Campbell, 353 F.3d 880, 892 (11th Cir. 2003) (citations omitted).

The second exception, known as the ”fundamental miscarriage of justice,” only

occurs in an extraordinary case in which a ”constitutional violation has probably resulted

lO

in the conviction of one who is actually innocent.” Murray v. Carrz'er, 477 U.S. 478, 496
(1986). Actual innocence means factual innocence, not legal insufficiency. Bousley v.
United States, 523 U.S. 614, 623 (1998). To meet this standard, a petitioner must "show that
it is more likely than not that no reasonable juror Would have convicted him” of the
underlying offense. Schlap z). Delo, 513 U.S. 298, 327 (1995). In addition, ”' [t]o be credible,’
a claim of actual innocence must be based on [new] reliable evidence not presented at
trial." Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324).

RevieW of the record establishes that Petitioner failed to raise this ground in the
state court. Thus, this ground is unexhausted and procedurally barred from review
absent application of one of the exceptions to the procedural default bar. Petitioner has
not established either cause or prejudice or actual innocence to overcome the procedural
default. Accordingly, this ground is procedurally barred from review by this Court.

Any of Petitioner’s allegations not specifically addressed herein have been found
to be Without merit.

IV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for certificate of appealability only if
Petitioner makes "a substantial showing of the denial of a constitutional right." 28 U.S.C.
§ 2253(€)(2). To make such a showing ”the petitioner must demonstrate that reasonable
jurists Would find the district court's assessment of the constitutional claims debatable or
wrong.” Slack z). McDam`el, 529 U.S. 473, 484 (2000); see also Lamarca '0. Sec'y Dep’t of Corr.,
568 F.3d 929, 934 (11th Cir. 2009). When a district court dismisses a federal habeas petition

on procedural grounds without reaching the underlying constitutional claim, a certificate

ll

of appealability should issue only when a petitioner demonstrates “that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable Whether the district
court Was correct in its procedural ruling.” ld.; Lamarca, 568 F.3d at 934. However, a
prisoner need not show that the appeal will succeed. Miller-El z). Cockrell, 537 U.S. 322,
337 (2003).

Petitioner has not demonstrated that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or Wrong. Moreover, Petitioner
cannot show that jurists of reason would find this Court’s procedural rulings debatable
Petitioner has failed to make a substantial showing of the denial of a constitutional right.
Thus, the Court Will deny Petitioner a certificate of appealability

Accordingly, it is hereby ORDERED and AD]UDGED:

1. The Petition (Doc. 1) is DENIED, and this case is DISMISSED WITH

PRE]UDICE.
2. Petitioner is DENIED a Certificate of Appealability.
3. The Clerk of the Court shall enter judgment accordingly and is directed to close

this case

   
  

DONE and ORDERED in Orlando, Florida on ]a

/ /

JOH /NrooN`ii'
U so sTArEs DisrRIcr ]UDGE

 

-h__.

Copies furnished to:
Counsel of Record

12

Unrepresented Party
OrlP-1 1 / 14

13`

